DETAILED ACTION
1.	This is a first action on the merits of application 17101978.

2.	Claims 1-15 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,7-8,10,12 s/are rejected under 35 U.S.C. 102a as being anticipated by KR20150021226 (hereinafter "DMECA").  
4.	As per claim 1, DMECA discloses an offshore anchor system (SeeFig.2) comprising:
Two or more helical anchors (Fig.2, pile200, para[0048]. There are four piles 200 used, each one has a helical outer portion.), each having a predetermined length; and a template (Fig.2, baseportion100, para [0046]) acting as a base connecting the two or more helical anchors.

5. 	As per claim 7, DMECA discloses wherein each helical anchor comprises a shaft and a helical blade. See fig. 2

6.	As per claim 8, DMECA discloses each helical anchor is substantially parallel with each other. See fig. 5
7.	As per claim 10, DMECA discloses wherein the shaft of each helical anchor passes through the template and is secured thereto. See Fig. 3-4b region 110

9.	Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102a as being anticipated by Cody US 6665990.
10.	As per claim 1, Cody discloses two or more helical anchors, each having a predetermined length; and a template (concrete cap 14)  acting as a base connecting the two or more helical anchors. Fig.1-4, wind turbine foundation 10, col.6 In.66; SeeFig.1-2, pile 16, helical fins 24, 
11.	As per claim 7, Cody discloses each helical anchor comprises a shaft and a helical blade. See figs 1-2.
12.	As per claim 9, Cody discloses wherein at least one of the two or more helical anchors is not parallel to at least one other of the two or more helical anchors. See figs. 1-4, they are shown to be at an angle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2-5,6, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cody et al, and further in view of US 2010/0135729 Finnigan.
14.	As per claim 2, Cody discloses the aforementioned limitations of claim 1, he does not disclose a skirt protruding from the periphery of the template in a direction substantially parallel to the length of the two or more helical anchors thereby providing additional lateral support. Finnegan discloses this above limitation of a skirt Fig.1B, apron 28, [0074]. Thus it would have been obvious before the effective 
15.	As per claim 3, Cody discloses the aforementioned limitations of claim 1, he does not disclose the skirt protrudes from the template in the same direction as the two or more helical anchors, wherein the skirt protrudes about 5% to about 50% of the length of the two or more helical anchors. Finnigan does not specifically disclose the skirt extending for a distance of about 5% to about 50% of the
Length of the anchor, it is well known in the art that routine experimentation and various experiment design choices could have been used to  have arrived at the skirt extending for a distance of about 5% to about 50% of the length of the anchor. Accordingly, it would have been obvious to a person of ordinary skill in the art to have arrived at the skirt extending for  a distance of about 5% to about 50% of the length of the anchor, in order to a have provided added stability to the  system.
16.	As per claim 4, Cody discloses the aforementioned limitations of claim 1, he does not disclose the template and the skirt are separate items that can be assembled on site. Finnegan discloses [fig. 1b] the template and skirt to be separate (apron 28). Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to provide means of separation.
17.	As per claim 5, Cody fails to disclose that the template and the skirt are of uniform construction.  However Finnigan also discloses (Fig 1B) where the template and apron 28 form a symmetrical (and therefore uniform within the broadest reasonable interpretation of the term) construction.  Note that Fig 1B shows the construction to be symmetrical from the side view, while paragraph 0074 explicitly discloses that the apron is “circular” in it’s shape as it extends.  The template and the skirt therefore would form a truncated cone shape, which is symmetrical (uniform) as it extends on all sides.  It would have been obvious to one of ordinary skill in the art, before effective filling date of the claimed 
18.	As per claim 6, Cody discloses the aforementioned limitations of claim 1, he does not disclose the template further comprises a metal template comprising an attachment point for each of the two or more helical anchors, such that each helical anchor can be permanently attached to the template. Finnegan disclose this; fig. 1a anchor 18, template 13, spherical joint 22 and lock nuts 20, base 12 and bolts 18, to keep the structure attached permanently. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have fastening means. 

19.	As per claim 11, Cody discloses two or more helical anchors, each having a predetermined length; a template acting as a base connecting the two or more helical anchors. He does not disclose a skirt protruding from the periphery of the template in a direction substantially parallel to the length of the two or more helical anchors and for a distance of about 5% to about 50% of the length of the helical anchor thereby providing additional lateral support. Finnigan does not specifically disclose the skirt extending for a distance of about 5% to about 50% of the length of the anchor, it is well known in the art that routine experimentation and various experiment design choices could have been used to  have arrived at the skirt extending for a distance of about 5% to about 50% of the length of the anchor. Accordingly, it would have been obvious to a person of ordinary skill in the art to have arrived at the skirt extending for  a distance of about 5% to about 50% of the length of the anchor, in order to a have provided added stability to the  system.
20.	As per method claims 13-15, they are encompassed by the apparatus claim rejections of claim 11, It would be obvious to one of ordinary skill in the art to use the said method steps since it held that 

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617